                       Case 1:18-cr-03989-WJ Document 44 Filed 09/03/19 Page 1 of 4




           United States of America v. Allister Quintana                                18-CR-3989-WJ
           Exhibit List
Plaintiff’s Attorneys:                          Defendant’s Attorney: Ray              United States
                                                Twohig                                 District Court for
Joseph Spindle & Frederick
                                                                                       the District of New
Mendenhall
                                                                                        Trial Date(s): November
                                                                                        18, 2019

Presiding Judge: William P.                     Court Reporter: M. Loughran            Courtroom Deputy: R. M.
Johnson                                                                                Garcia


Plt.            Dft.
                           Witness   Date Off. Obj. Adm.
No.             No.

       1                   Lance                           Drawn Map of Quintana Residence (Bates 2240)
                          Roundy

       2                   Lance                           Photograph of Quintana Residence’s Common Room
                          Roundy                           (Bates 3158)


       3                   Lance                           Photograph of Quintana Residence’s Hallway with Closet
                          Roundy                           (Bates 3333)

       4                   Lance                           Photograph of Quintana Residence’s Hallway with Closet 2
                          Roundy                           (Bates 3336-37)

       5                   Lance
                          Roundy                           Photograph of Victim in Closet (Bates 3364)

       6                   Lance                            Photograph of Victim’s Right Wrist (Bates 3370)
                          Roundy
       7                   Lance                           Photograph of Victim’s Ankles (Bates 3376)
                          Roundy
       8                   Lance                           Photograph of Entry to Quintana Second Bedroom (Bates
                          Roundy                           3388)
                           Lance                           Photograph of Bloodstain in Second Bedroom (Bates 3535)
       9
                          Roundy
                           Lance                            Photograph of Quintana Second Bedroom (Bates 3536)
   10
                          Roundy

                           Lance                               Photograph of Bloodstained Duct-Taped Sticks (Bates
   11
                          Roundy                               3566-67)




                                                           1
     Case 1:18-cr-03989-WJ Document 44 Filed 09/03/19 Page 2 of 4




         Lance                     Bloodstained Duct Taped Stick 1 recovered from Quintana
12
        Roundy                     Residence

         Lance                        Bloodstained Duct Taped Stick 2 recovered from Quintana
13
        Roundy                        Residence

         Lance                        Photograph of Pink Blanket and Bloodstain (Bates 3587)
14
        Roundy

         Lance                        Photograph of Stool with Blood Drops (Bates 3557)
15
        Roundy
         Lance                        Photograph of Wall Spatter (Bates 4019-20)
16
        Roundy
         Lance                        Photograph of Entry to Bathroom (Bates 3592)
17
        Roundy
         Lance                        Photograph of Stained Wall (Bates 3596)
18
        Roundy
         Lance                        Photograph of Stained Container and Stained Tank Top
19
        Roundy                        (Bates 3608)
         Lance                        Photograph of Stained Tank Top Laid Out (Bates 4136)
20
        Roundy
         Lance                        Photograph of Bathroom with drywall (Bates 3613-14)
21
        Roundy
         Lance                        Photograph of Stained Shower Curtain (Bates 3622)
22
        Roundy
         Lance                        Photograph of Victim’s full body back (Bates 3927)
23
        Roundy
         Lance                        Photograph Close-up of Victim’s Face (Bates 3939)
24
        Roundy
         Lance                        Photograph of Back of Victim’s Head and Hair (Bates
25
        Roundy                        3373)
         Lance                        Photograph of Closet without Victim (Bates 3930)
26
        Roundy
         Lance                        Photograph of Vacuum Cleaner with Stain (Bates 3971-
27
        Roundy                        72)
         Lance
                                      Photograph of Room with Swords and Hammer (Bates
28     Roundy/Jeff
                                      3089-90)
         Wright
         Lance                        Photograph of Sword with Stain (Bates 3094)
29     Roundy/Jeff
         Wright
         Lance
30                                    Hammer Recovered from Quintana Residence
       Roundy/Jeff
         Wright



                                  2
     Case 1:18-cr-03989-WJ Document 44 Filed 09/03/19 Page 3 of 4



         Lance                        Machete Recovered from Quintana Residence
31     Roundy/Jeff
         Wright
         Lance                        Sword Recovered from Quintana Residence
32     Roundy/Jeff
         Wright
         Lance                        Photograph of Flashlight (Bates 3098-99)
33     Roundy/Jeff
         Wright
         Lance                        Flashlight Recovered from Quintana Residence
34     Roundy/Jeff
         Wright
         Lance                        Photograph of Hair (Bates 3100-01)
35     Roundy/Jeff
         Wright
          Lance
                                      Screenshot of Instagram Messages from DanzigCrowley
36       Roundy/
                                      (Bates 218-20)
       Jonessa Vigil

          Lance                       Photograph and Text from DanzigCrowley (Bates 842-44).
         Roundy/
37      Instagram
         Records
        Custodian
          Lance
                                      DanzigCrowley Instragram Chat Convseration (Bates 768-
         Roundy/
                                      69)
         Jonessa
38        Vigil/
        Instagram
         Records
        Custodian
          Lance
                                      DanzigCrowley Instagram Chat Conversation (Bates 513)
         Roundy/
39      Instagram
         Records
        Custodian
          Lance                       DanzigCrowley Instagram Chat Conversation (Bates
         Roundy/                      1174-75)
40      Instagram
         Records
        Custodian

          Lance                       Selfie from Quintana’s phone (Bates 2185)
         Roundy/                      20170617_012456.jpg
41
         Thomas
         Durham

          Lance                       Screenshot of Text Messages Between Allister and Mairo
         Roundy/                      dated 2/3/2018 00:43-00:55 (Bates 2185)
42
         Thomas
         Durham


                                  3
           Case 1:18-cr-03989-WJ Document 44 Filed 09/03/19 Page 4 of 4




                  Lance                            Screenshot of Text Messages Between Allister and Mairo
                 Roundy/                           dated 2/3/2018 10:06-10:22 (Bates 2185)
43
                 Thomas
                 Durham

                  Lance                            Screenshot of Text Messages Between Allister and Girl
                 Roundy/                           Bennie N His dated 2/8/2018 11:29-11:49 (Bates 2185)
44
                 Thomas
                 Durham

                  Lance                            Photograph from Quintana’s Phone of the Swords (Bates
                 Roundy/                           2185) 20180203_003645.jpg
45
                 Thomas
                 Durham

                  Lance                            Screenshot of Extraction Report from Quintana’s Phone
                 Roundy/                           Dating Sword Photograph (Bates 2185)
46
                 Thomas
                 Durham

                                                   Quintana CIB (Bates 2225)
47            Lenora Wells

                Marlena
                                                   Land Status (Bates 4740)
                Martinez/
48
                Verinda
                 Reval


                                                               Respectfully submitted,

                                                               JOHN C. ANDERSON
                                                               United States Attorney

                                                               Filed Electronically
                                                               JOSEPH M. SPINDLE
                                                               FREDERICK MENDENHALL
                                                               Assistant United States Attorney
                                                               P. O. Box 607
                                                               Albuquerque, NM 87103
                                                               (505) 346-7274



I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which
will send notification to counsel of record.

Filed Electronically
JOSEPH M. SPINDLE
Assistant United States Attorney


                                               4
